   Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.1 Filed 06/11/21 Page 1 of 21



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 In Re: AUTOMOTIVE PARTS                              2:12-md-02311-SFC-RSW
 ANTITRUST LITIGATION                                 Honorable Sean F. Cox


In Re: Air Conditioning Systems                      Case No. 2:13-cv-02705


 THIS RELATES TO:
 State Attorneys General

 STATE OF CALIFORNIA,                                Case No. 2:21-cv-11383
 ex rel. Rob Bonta,
 Attorney General of the State of California         Complaint for Damages, Civil Penalties,
                                                     and Injunctive Relief
                Plaintiffs,                          Demand for Jury Trial
       v.

 Sanden Holdings Corporation,
 Sanden Automotive Components
 Corporation, Sanden Automotive
 Climate Systems Corporation and
 Sanden International (U.S.A.) Inc.

               Defendants.


       The State of California, through Rob Bonta, the Attorney General, in his official capacity

as the chief law enforcement officer of the State of California files this complaint against Sanden

Holdings Corporation, Sanden Automotive Components Corporation, Sanden Automotive

Climate Systems Corporation, and Sanden International (U.S.A.) Inc. (collectively, Defendants

or "Sanden"), and alleges:

                                    NATURE OF ACTION




                                                 1
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.2 Filed 06/11/21 Page 2 of 21



 1. Defendants and their co-conspirators conspired to suppress and eliminate competition by

    agreeing to rig bids for, and to fix, stabilize, and maintain the price of Air Conditioning

    Systems. These price-fixed parts were installed in automobiles purchased by Plaintiffs.

 2. For the duration of the conspiracy, from as early as August 2008 until at least April 2009,

    the exact dates being unknown to Plaintiffs, Defendants' actions resulted in fixing,

    stabilizing, and maintaining prices for Air Conditioning Systems. Due to Defendants'

    unlawful conduct, the State of California and its state agencies were deprived of open and

    fair competition when purchasing such parts and paid higher-than-competitive prices for

    both the parts themselves and for automobiles in which they were installed.

 3. Competition authorities in the United States, the European Union, and Japan have been

    investigating a number of conspiracies involving automotive parts since at least February

    2010. On January 27, 2015 , the U.S. Department of Justice ("DOJ'') announced that

    Sanden Corporation agreed to plead guilty to a one count criminal Information and pay a

    $3 .2 million criminal fine for its role in a conspiracy to suppress and eliminate

    competition in the automotive parts industry by agreeing to fix, stabilize, and maintain

    the prices of compressors used in automotive air conditioning systems sold to Nissan

    North America, Inc. in the United States and elsewhere from at least as early as August ·

    2008 until at least April 2009.

 4. Defendants and their co-conspirators affected millions of dollars of commerce. The State

    of California, California businesses, and consumers suffered antitrust injury to their

    business or property due to Defendants ' conspiracy to suppress and eliminate competition

    by agreeing to rig bids for, and to fix, stabilize, and maintain prices and artificially inflate

    prices for Air Conditioning Systems during the duration of the conspiracy.



                                               2
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.3 Filed 06/11/21 Page 3 of 21



                             JURISDICTION AND VENUE


5. Plaintiffs bring this action to secure damages, permanent injunctive relief, civil penalties,

   and reasonable attorneys' fees pursuant to Section 4 (15 U.S.C. § 15) and Section 16 of

   the Clayton Act (15 U.S.C. §26) for violations of Section 1 of the Sherman Act (15

   tJ. S.C. § 1), as well as sections 16720 and 17200 et seq. of the California Business and

   Professions Code.

6. This Court has original jurisdiction over the subject matter of all causes of action alleged

   in this Complaint pursuant to 28 U.S.C. §§ 1331 and 1337. This Court has subject matter

   jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 because Plaintiffs'

   state law claims are so related to the federal question claims that they form part of the

   same case or controversy that would ordinarily be tried in one judicial proceeding.

7. Venue is proper in the United States District Court, Eastern District of Michigan,

   pursuant to Section 12 of the Clayton Act (15 U.S.C. § 22), and 28 U.S.C. § 1391.

   Defendants transact business in the United States, including in this district, committed an

   illegal act, or are found in this district, and a substantial part of the events giving rise to

   the claims arose in this district.


                                          PARTIES


                                          Plaintiffs


8. The State of California is authorized to file Count I under 15 U.S. C. §§ 15 and 26 to

   enjoin Defendants from the violations alleged herein.




                                               3
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.4 Filed 06/11/21 Page 4 of 21



9. The Attorney General brings this action on behalf of the Plaintiffs the State of California,

   including California state agencies, for damages, civil penalties, injunctive, and equitable

   relief.

10. The Attorney General of California is the chief legal officer of the State of California and

   the enforcement authority of sections 16720 and 17200 et seq. of the California Business

   and Professions Code, and is authorized to file Counts II, III, and IV. As California' s

   chief law enforcement officer, the Attorney General enforces California' s antitrust laws,

   including the Cartwright Act. Cal. Bus. & Prof. Code §§ 16700 - 16770. The Attorney

   General is specifically authorized to obtain injunctive and other equitable relief,

   restitution, and civil penalties to redress unfair, unlawful, and fraudulent business

   practices. See Cal. Bus. & Prof. Code §§ 17203, 17204, 17206.


                                        Defendants


11. Sanden Holdings Corporation is Japanese corporation with its principal place of business

   in Isesaki-shi, Japan. Sanden Automotive Components Corporation is a Japanese

   corporation with its principal place of business in Tokyo, Japan. It is a subsidiary of and

   wholly owned and controlled by its parent, Sanden Holdings Corporation. Sanden

   Automotive Climate Systems Corporation is a Japanese corporation with its principal

   place of business in Tokyo, Japan. It is also a subsidiary of and wholly owned and

   controlled by its parent, Sanden Holdings Corporation. Sanden International (U.S.A.) Inc.

   is a Texas corporation with its principal place of business in Wylie, Texas. It is a

   subsidiary of and wholly owned and/or controlled by its parent, Sanden Corporation.


                              Co-Conspirators and Agents



                                             4
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.5 Filed 06/11/21 Page 5 of 21



 12. Various persons, partnerships, sole proprietors, firms, corporations and individuals not

    named as defendants in this lawsuit, and individuals, the identities of whom are presently

    unknown, have participated as co-conspirators with the Defendants in the offenses

    alleged in this Complaint, and have performed acts and made statements in furtherance of

    the conspjracy or in furtherance of the anticompetitive conduct.

 13 . Plaintiffs reserve the right to name some or all of the persons or entities who acted as co-

    conspirators with Defendants in the alleged offenses as Defendants.

 14. Any reference in this Complaint to any act, deed, or transaction by a corporntion means

    that the corporation engaged in the act, deed, or transaction by or through its officers,

    directors, agents, employees, or representatives while they were actively engaged in the

    management, direction, control, or transaction of the corporation's business or affairs.

 15. Defendants also are liable for acts of companies they acquired through mergers or

    acquisitions which are done in furtherance of the alleged conspiracy.

 16. Defendants named herein acted as the agent or joint venture of or for the other co-

    conspirators with respect to the acts, violations, and common course of conduct alleged

    herein.


                               FACTUAL ALLEGATIONS


 17. Defendants engaged in the business of manufacturing and selling Air Conditioning

    Systems to automobile manufacturers for installation in vehicles manufactured and sold

    in the United States and elsewhere. "Air Conditioning Systems" are systems that cool the

    interior environment of a vehicle and are part of the thermal segment of the automotive

    market. Air Conditioning Systems, whether sold together or separately, are defined to

    include one or more of the following : automotive compressors, condensers, HV AC units

                                               5
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.6 Filed 06/11/21 Page 6 of 21



    (typically consisting of a blower motor, actuators, flaps, evaporator, heater core, and filter

    embedded in a plastic housing), control panels, sensors, and associated hoses and pipes.

 18. Air Conditioning Systems are installed by original equipment manufacturers ("OEMs")

    in new cars as part of the automotive manufacturing process. For new cars, the OEMs-

    mostly large automotive manufacturers -- purchase Air Conditioning Systems directly

    from Defendants. Air Conditioning Systems may also be purchased by component

    manufacturers who then supply such systems to OEMs. These component manufacturers

    are also called "Tier 1 Manufacturers" in the industry. Tier 1 Manufacturers supply Air

    Conditioning Systems directly to an OEM.

 19. When purchasing Air Conditioning Systems, OEMs issue Requests for Quotation

    ("RFQs") to automotive parts suppliers on a model-by-model basis for model specific

    parts. Automotive parts suppliers submit quotations, or bids, in response to RFQs, and

    the OEMs usually award the business to the selected automotive parts suppliers for the

    lifespan of the car model, usually lasting four to six years. Typically, the bidding process

    for a certain car model starts approximately three years before the start of production of a

    new model.

20. Defendants and their co-conspirators supplied Air Conditioning Systems to OEMs for

    installation in vehicles manufactured and sold in the United States and elsewhere. The

    Defendants and their co-conspirators manufactured Air Conditioning Systems (a) in the

    United States and elsewhere for installation in vehicles manufactured and sold in the

    United States, (b) in Japan and elsewhere for export to the United States and installation

    in vehicles manufactured and sold in the United States, and/or (c) in Japan and elsewhere




                                              6
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.7 Filed 06/11/21 Page 7 of 21



    for installation in vehicles manufactured in Japan and elsewhere for export to and sale in

    the United States.

                  Structural Characteristics of the Automotive Parts Market


 21. The structural characteristics of the automotive parts market are conducive to a price-

    fixing agreement, and have made collusion particularly attractive in this market. These

    characteristics include high barriers to entry and inelastic demand.

 22. There are substantial barriers to entry in the Air Conditioning Systems market. It would

    require substantial initial costs associated with manufacturing plants and equipment,

    energy, transportation, distribution infrastructure, skilled labor, and long standing

    relationships with customers. These costs are considered high barriers to entry and

    preclude or make entry into the market of Air Conditioning Systems more difficult.

 23. Due to high barriers to entry, incumbent firms have incentive to collude and keep supra-

    competitive prices. High barriers to entry also facilitate the maintenance of collusion

    since incumbents do not face the risk of new entrants engaging in price competition.

 24. "Elasticity" is a term used in economics to describe the sensitivity of supply and demand

    to changes in the price. Demand for a certain product is "inelastic" when an increase in

    price of the product creates only a small change in the quantity demanded of that product.

    Consumers of the product whose demand is inelastic would continue to buy it despite a

    pnce mcrease.

 25. When customers are not sensitive to a price increase, a cartel can increase price and

    maintain relatively level sales volume. Thus, it could continue to keep supra-competitive

    prices with relatively stable demand and increase profit.


                                  Government Investigations

                                              7
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.8 Filed 06/11/21 Page 8 of 21



26. The United States Department of Justice ("Department of Justice"), as well as authorities

   in the European Union and Japan, started global, industry-wide investigations into

   possible violations of the antitrust laws in the auto parts industry in 2010. The complete

   scope of the investigations is unknown.

27. The Department of Justice publicly announced aspects of the investigation when FBI

   agents raided the offices and factories of suspected companies. Since the raids, the

   investigation has continued to this date. So far 46 companies have been convicted and

   collective fines total more than $2.9 billion.

28. On January 27, 2015, in the US. District Court for the Eastern District of Michigan,

   Sanden Corp. pleaded guilty to one count for violating Section 1 of the Sherman Act (15

   U.S.C. §1) by conspiring to restrain trade by participating in a conspiracy with other

   entities engaged in the manufacture and sale of Air Conditioning Systems sold to Nissan

   North America Inc. It also agreed to pay a $3.2 million criminal fine.

29. In furtherance of the conspiracy, Sanden, through its officers and employees, engage in

   discu~sions and attended meetings with co-conspirators involved in the manufacture and

   sale of Air Conditioning Systems. During such discussions and meetings, agreements

   were reached to rig bids and fix , stabilize, and maintain the prices of Air Conditioning

   Systems.


                                    Trade and Commerce


30. During the period of conspiracy, Defendants and their co-conspirators sold Air

   Conditioning Systems to automobile manufacturers located in various states in the United

   States in a continuous and uninterrupted flow of interstate and foreign trade and

   commerce. In addition, equipment and supplies necessary to the production and

                                             8
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.9 Filed 06/11/21 Page 9 of 21



   distribution of Air Conditioning Systems sold by Defendants and their co-conspirators, as

   well as payments for such parts sold by Defendants and its co-conspirators, traveled in

   interstate and foreign trade and commerce.

31. Plaintiffs purchased a substantial volume of automobiles and trucks. A substantial

   volume of vehicles containing Air Conditioning Systems manufactured by Defendants

   and their co-conspirators were sold to California state agencies, California businesses,

   and California consumers.

32. The anticompetitive act was intentionally directed at the United States market for Air

   Conditioning Systems because Defendants and their co-conspirators intentionally sold

   them to an automobile manufacturer that in turn sells automobiles in the United States

   and in the State of California. The business activities of Defendants and their co-

   conspirators in connection with the production and sale of Air Conditioning Systems that

   were the subject of this conspiracy were within the flow of, and substantially affected,

   interstate and foreign trade and commerce.


                     The Pass-Through of Overcharges to Consumers


33. Defendants' and their co-conspirators' conspiracy to fix, stabilize, and maintain the

   prices of Air Conditioning Systems at artificial levels resulted in harm to Plaintiffs

   because it resulted in Plaintiffs paying higher prices for both the parts themselves and the

   automobiles installed with them than they would have paid in the .absence of Defendants'

   and their co-conspirators' conspiracy. The entire overcharge at issue was passed onto the

   State of California.


                                  Fraudulent Concealment



                                             9
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.10 Filed 06/11/21 Page 10 of 21



  34. Throughout the period of conspiracy, Defendants and co-conspirators affirmatively and

     fraudulently concealed their unlawful conduct from Plaintiffs.

  35. Even though Plaintiffs exercised reasonable diligence, they could not discover the

     violations of law alleged in this Complaint until long after the commencement of their

     conspiracy.

  36. The Department of Justice began an investigation into conspiracies in the auto part

     industry as early as 2010, but the complete scope of products and companies involved in

     the conspiracies has not been disclosed to the public yet.

  37. Defendants' participation in the conspiracy and their conduct in furtherance of the goals

     of the conspiracy were not publicly known until the Department of Justice announced the

     plea agreement with Defendants on or about January 27, 2015 .

  38 . Plaintiffs could not have discovered the violations earlier than that time because

     Defendants and co-conspirators conducted their conspiracy in secret, concealed the

     nature of their unlawful conduct and acts in furtherance of the goals of the conspiracy,

     and fraudulently concealed their activities through various means and methods designed

     to avoid detection.

  39. Defendants and their co-conspirators successfully and affirmatively concealed the nature

     of their conspiracy and unlawful conduct in furtherance of the conspiracy in at least the

     following respects:

         a. By agreeing among themselves to meet at locations where the conspiracy was less

             likely to be detected;

         b. By agreeing among themselves to engage in an illegal bid-rigging and price-

             fixing conspiracy, which is by its nature self-concealing; and



                                               10
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.11 Filed 06/11/21 Page 11 of 21



        c. By agreeing among themselves to keep the existence of the conspiracy secret,

            including the usage of secret code names.

 40. Plaintiffs had no knowledge of the alleged conspiracy or of any facts or information that

    might have led to the discovery of the conspiracy in the exercise of reasonable diligence,

    at least prior to January 2 7, 2015 when the Department of Justice announced the plea

    agreement with Defendants.

 41. Defendants' and their co-conspirators' effective, affirmative, and fraudulent concealment

    effectively prevented timely detection by Plaintiffs, and was a substantial factor in

    causing Plaintiffs' harm.


                                             Injury


 42. But for Defendants' and their co-conspirators' anticompetitive acts, Plaintiffs would have

    been able to purchase automobiles that incorporated price-fixed parts at lower prices or at

    prices that were determined by free and open competition.

 43. Defendants' and their co-conspirators' unlawful activities took place within interstate and

    foreign trade and commerce, and had direct, substantial, and reasonably foreseeable

    effect on United States and California commerce.

 44. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

    Plaintiffs were not able to purchase Air Conditioning Systems and automobiles installed

    with those price-fixed parts at prices that were determined by free and open competition.

    Consequently, Plaintiffs have been injured because they paid more than they would have

    paid in a free and open competitive market. There is a domestic injury that is concrete,

    quantifiable, and directly traceable back to the Defendants' and their co-conspirators'

    anticompetitive conduct.

                                             11
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.12 Filed 06/11/21 Page 12 of 21



 45 . As Plaintiffs paid more than what they would have paid absent the conspiracy,

    Defendants' and their co-conspirators' conduct has resulted in dead weight loss to the

    economy of the State of California, including reduced output, higher prices, and

    reduction in consumer welfare.

 46. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

     Defendants and their co-conspirators benefitted unjustly from the supra-competitive and

    artificially inflated prices. The unjust financial profits on the sale of price-fixed Air

     Conditioning Systems resulted from their illegal and anticompetitive conduct.


                                 VIOLATIONS ALLEGED

                                            Count I

                         (Violation of Section 1 of the Sherman Act)

 4 7. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

    allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

    force, and effect.

 48. Defendants and their co-conspirators engaged in a conspiracy which unreasonably

    restrained the trade or commerce among the several States and with foreign nations; thus,

    their conduct violates Section 1 of the Sherman Act (15 U.S.C. §1). The State of

    California is entitled to reliefresulting from the Defendants' conduct.

 49. Defendants and their co-conspirators entered into a continuing agreement, understanding,

    and conspiracy to raise, fix, maintain, and stabilize the prices charged for Air

    Conditioning Systems during the period of conspiracy.

 50. Their unlawful conduct in furtherance of the conspiracy was intentionally directed at the

    United States market for Air Conditioning Systems and had a substantial and foreseeable


                                               12
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.13 Filed 06/11/21 Page 13 of 21



    effect on interstate commerce by raising and fixing prices of the parts in the United

    States.

 51. The State of California has been injured by being forced to pay artificially inflated prices

    for Air Conditioning Systems and automobiles installed with Air Conditioning Systems

    than they would have paid in the absence of the conspiracy.

 52. As a direct and proximate result of Defendants' conduct, Plaintiffs have been harmed and

    will continue to be damaged by being forced to pay supra-competitive prices that they

    would not have paid in the absence of the Defendants ' conduct.

 53. The alleged contract, combination, or conspiracy is a per se violation of the federal

    antitrust laws.

 54. Unless permanently restrained and enjoined, Defendants will continue to unreasonably

    restrain fair and open competition for Air Conditioning Systems. Plaintiffs are entitled to

    an injunction against Defendants to prevent and restrain the violations alleged herein.


                                           Count II


    (Violation of the Cartwright Act, Business & Professions Code Section 16720)


 55. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

    allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

    force, and effect.

 56. Beginning in at least as early as August 2008 continuing until at least April 2009, the

    exact dates being unknown to Plaintiffs, Defendants and their co-conspirators entered

    into and engaged in a continuing unlawful trust for the purpose of unreasonably




                                              13
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.14 Filed 06/11/21 Page 14 of 21



     restraining trade in violation of section 16720 of the California Business and Professional

     Code.

  57. Defendants and their co-conspirators violated section 16720 of the California Business

     and Professional Code by forming a continuing unlawful trust and arranging a concerted

     action among Defendants and their co-conspirators in order to fix, raise, maintain and

     stabilize the prices of Air Conditioning Systems.

  58. In furtherance of the goals of the conspiracy, Defendants and their co-conspirators

     conspired tc;>:

         a. fix, raise, maintain, and stabilize the price of Air Conditioning Systems;

         b. submit rigged bids for the award of certain Air Conditioning Systems contracts

             for automobile manufacturers; and

         c. allocate markets for Air Conditioning Systems amongst themselves.

  59. The combination and conspiracy alleged herein has had, inter alia, the following effects:

         a. price competition in the sale of Air Conditioning Systems has been restrained,

             suppressed, and/or eliminated in the State of California;

         b. prices for Air Conditioning Systems sold by Defendants and their co-conspirators

             have been fixed, raised, maintained, and stabilized at artificially high and non-

             competitive levels in the State of California; and

         c. Plaintiffs who purchased automobiles installed with price-fixed Air Conditioning

             Systems have been deprived of the benefit of free and open competition.

  60. As a direct and proximate result of Defendants' and their co-conspirators' unlawful

     conduct, Plaintiffs were injured in their business and property because they paid more for

     Air Conditioning Systems and automobiles installed with price-fixed parts than they



                                              14
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.15 Filed 06/11/21 Page 15 of 21



     would have paid in the absence of Defendants' and their co-conspirators' unlawful

     conduct. As a result of Defendants' and their co-conspirators' violation of section 16720

     of the California Business and Professions Code, Plaintiffs bring this claim pursuant to

     section 16750(c) and seek treble damages and the costs of suit, including reasonable

     attorneys' fees, pursuant to section 16750(a) of the California Business and Professions

     Code. The California Attorney General is entitled to fines and civil penalties to the

     maximum extent permitted by law under section 16755 of the California Business and

     Professions Code. The California Attorney General may also obtain injunctive relief

     under section 16754.5 of the California Business and Professions Code.


                                           Count III


(Violation of the Unfair Competition Law, Business and Professions Code Section 17200)


  61. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

     allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

     force, and effect.

  62. Beginning in at least as early as August 2008 and continuing until at least April 2009, the

     exact dates being unknown to Plaintiffs, Defendants and their co-conspirators committed

     acts of unfair competition, as defined by section 17200, et seq., of the California Business

     and Professions Code.

  63. The acts, omissions, misrepresentations, practices, and non-disclosures of Defendants and

     their co-conspirators, as alleged herein, constituted a common continuing conduct of

     unfair competition including unfair, unlawful and fraudulent business practices within the




                                               15
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.16 Filed 06/11/21 Page 16 of 21



     meaning of section 17200, et seq., of the California Business and Professions Code,

     including, but not limited to, the following:

         a. The violations of section 16720, et seq., of the California Business and

             Professions Code, set forth above, constitute unlawful acts within the meaning of

             section 17200 of the California Business and Professions Code;

         b. Defendants' acts, omissions, misrepresentations, practices, and nondisclosures, as

             described above, whether or not in violation of section 16720, et seq., of the

             California Business and Professions Code, and whether or not concerted or

             independent acts, are otherwise unfair, unconscionable, unlawful, or fraudulent;

         c. Defendants' acts and practices are unfair to consumers of Air Conditioning

             Systems and of automobiles installed with such price-fixed parts in the State of

             California, within the meaning of section 17200 of the California Business and

             Professions Code;

         d. Defendants' acts and practices are fraudulent or deceptive within the meaning of

             section 17200 of the California Business and Professions Code; and

         e. Defendants' actions to solicit others to join the conspiracy to suppress and

             eliminate competition by agreeing to rig bids for, and to fix, stabilize, and

             maintain prices and/or artificially inflate prices for Air Conditioning Systems,

             whether successful or not, are unfair business practices within the meaning of

             section 17200, et seq., of the California Business and Professions Code.

  64. The unlawful and unfair business practices of Defendants and their co-conspirators

     caused Plaintiffs to pay supra-competitive and artificially inflated prices for Air

     Conditioning Systems and automobiles in which they were installed. Plaintiffs were



                                               16
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.17 Filed 06/11/21 Page 17 of 21



    injured in their business and property because they paid more than they would have paid

    in the absence of Defendants' and their co-conspirators' unlawful conduct.

 65. The California Attorney General is entitled to recover civil penalties for the violations

    alleged in this Complaint not to exceed $2,500 for each violation of section 17206 of the

    California Business and Professions.


                                          Count IV


                                     Unjust Enrichment


 66. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

    allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

    force, and effect.

 67. Plaintiffs were deprived of economic benefit because Defendants' and their co-

    conspirators' anticompetitive conduct created supra-competitive and artificially inflated

    prices for Air Conditioning Systems.

 68. Defendants and their co-conspirators enjoyed unjust financial profits which were derived

    from unlawful overcharges and monopoly profits. Their financial profits are

    economically traceable to overpayments for Air Conditioning Systems by Plaintiffs.

 69. The supra-competitive and artificially inflated price for Air Conditioning Systems, and

    unlawful monopoly profits enjoyed by Defendants and their co-conspirators are a direct

    and proximate result of Defendants' and their co-conspirators' unlawful practices.

 70. It would lead to injustice if Defendants and their co-conspirators could retain any of the

    unlawful financial profits that are a direct and proximate result of their engagement in

    unlawful, unfair, and fraudulent conduct.



                                              17
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.18 Filed 06/11/21 Page 18 of 21



 71. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

    enriched as a result of their wrongful conduct and by Defendants' and their co-

    conspirators' unfair competition. Plaintiffs are accordingly entitled to equitable relief

    including restitution and/or disgorgement of all revenues, earnings, profits, compensation

    and benefits which may have been obtained by Defendants' and their co-conspirators'

    engagement in unlawful, unfair, and fraudulent conduct.

 72. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

    enriched as a result of their unlawful and anticompetitive conduct. Under sections 17203

    and 17204 of the California Business and Professions Code, Plaintiffs are accordingly

    entitled to an injunction against Defendants in order to restrain the violations alleged

    herein and to equitable relief which includes restitution money or property which may

    have been acquired by means of Defendants' and their co-conspirators' unfair and

    anticompetitive conduct. Plaintiffs are also entitled to civil penalties to the maximum

    extent permitted by law pursuant to section 17206, et seq., of the California Business and

    Professions Code.


                                      Prayer for Relief


 73. Accordingly, Plaintiffs request that this Court:

        a. Adjudge and decree that Defendants violated the Sherman Act (15 U.S.C. §1);

        b. Adjudge and decree that Defendants' contract, conspiracy, or combination

            constitutes an illegal and unreasonable restraint of trade in violation of the

            Cartwright Act, section 16720, et seq., of the California Business and Professions

            Code;



                                              18
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.19 Filed 06/11/21 Page 19 of 21



       c. Adjudge and decree that Defendants' contract, conspiracy, or combination

            violates the Unfair Competition Law, section 17200, et seq., of the California

            Business and Professions Code;

       d. Award to Plaintiffs to the maximum amount permitted under the relevant federal

            antitrust law;

       e. Award to Plaintiffs damages, trebled, in an amount according to proof pursuant to

            section 16750, et seq., of the California Business and Professions Code;

       f.   Award to Plaintiffs the deadweight loss (i.e. the general damage to the economy

            of the State of California) resulting from Defendants' illegal activities;

       g. Award to Plaintiffs restitution, including disgorgement of profits obtained by

            Defendants as a result of their acts of unjust enrichment, or any acts in violation

            of federal and state antitrust or consumer protection statutes and laws, including

            section 17200, et seq., of the California Business and Professions Code;

       h. Award to Plaintiffs pre- and post-judgment interest, and that the interest be

            awarded at the highest legal rate from and after the date of service of the initial

            complaint in this action;

       1.   Award Plaintiffs the maximum civil penalties under section 17206 of the

            California Business and Professions Code for each violation of Defendants'

            anticompetitive conduct as set forth in this Complaint;

       J.   Award Plaintiffs the maximum fines and civil penalties under section 16755 of

            the California Business and Professions Code for each violation of California

            Business and Professions Code section 16720, et seq. as set forth in this

            Complaint;



                                              19
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.20 Filed 06/11/21 Page 20 of 21



        k. Enjoin and restrain, pursuant to federal and state law, Defendants, their affiliates,

              assignees, subsidiaries, successors, and transferees, and their officers, directors,

              partners, agents and employees, and all other persons acting or claiming to act on

              their behalf or in concert with them, from continuing to engage in any

              anticompetitive conduct and from adopting in the future any practice, plan,

              program, or device having a similar purpose or effect to the anticompetitive

              actions set forth above;

         I.   Award to Plaintiffs their costs, including reasonable attorneys' fees; and

        m. Order other legal and equitable relief as it may deem just and proper, including

              such other relief as the Court may deem just and proper to redress, and prevent

              recurrence of, the alleged violation in order to dissipate the anticompetitive effects

              of Defendants' violations, and to restore competition.


                                         Jury Trial Demanded


 74. Plaintiffs demand trial by jury for all causes of action, claims, or issues in this action

    which are triable as a matter ofright to a jury.




                                                20
Case 2:21-cv-11383-SFC-APP ECF No. 1, PageID.21 Filed 06/11/21 Page 21 of 21



Dated: June 11, 2021                     ROBBONTA
                                         Attorney General of California


                                         /s/ Anilc Banerjee
                                         KATHLEEN E. FOOTE
                                         Senior Assistant Attorney General
                                         ANIK BANERJEE
                                         CA State Bar No. 236960
                                         WINSTON H. CHEN
                                         Deputy Attorneys General
                                         300 South Spring Street, Suite 1702
                                         Los Angeles, CA 90013
                                         Tel: (213) 269-6058
                                          Anik.Banetjee@doi.ca.gov
                                         Attorneys for Plaintiffs




                                    21
